Citation Nr: 1443764	
Decision Date: 10/01/14    Archive Date: 10/10/14

DOCKET NO.  11-06 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  What evaluation is warranted for posttraumatic stress disorder (PTSD) from October 16, 2008 to October 31, 2011?

2.  What evaluation is warranted for PTSD from November 1, 2011?  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active service from July 1943 until February 1946. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Cleveland, Ohio.  The claim was certified by the Pittsburgh, Pennsylvania RO.  

In January 2013 the Board denied the claim.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court), and in an April 2014 memorandum decision the Court vacated the Board's January 2013 decision.    

In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic ("Virtual VA" and Veterans Benefit Management System (VBMS)) file, as well as the evidence in his physical claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of what evaluation is warranted for posttraumatic stress disorder from November 1, 2011, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

From October 16, 2008 to October 31, 2011, the Veteran's PTSD symptoms were productive of not more than occupational and social impairment with reduced reliability and productivity.



CONCLUSION OF LAW

From October 16, 2008 to October 31, 2011, the criteria for an evaluation in excess of 50 percent for PTSD were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  He was provided the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran is appealing the initial rating assigned following VA's award of entitlement to service connection for PTSD.  As such, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's posttraumatic stress disorder has been rated as 50 percent disabling since October 16, 2008, under the General Rating Formula for Mental Disorders,  38 C.F.R. § 4.130, Diagnostic Codes 9411.  Pursuant to the rating formula, a 50-percent rating requires occupational and social impairment, but with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete task); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted for even greater occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as:  suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.  

A 100 percent rating requires evidence of total occupational and social impairment due to such symptoms as:  grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

The specified factors for each incremental psychiatric rating are not requirements for a particular rating but are examples providing guidance as to the type and degree of severity, or their effects on social and work situations.  Thus, any analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

The Court in Mauerhan rejected the argument "that the (...) criteria (of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV)) should be the exclusive basis in the schedule governing ratings for PTSD."  Id. at 443.  Rather, distinctive PTSD symptoms in the DSM-IV are used to diagnosis PTSD rather than evaluate the degree of disability resulting from the condition.  Although certain symptoms must be present in order to establish the diagnosis of PTSD, as with other conditions, it is not the symptoms but their effects that determines the level of impairment.  Id.  

The Veteran was afforded three VA examinations over the course of the appeal addressed in this decision, and he also received significant psychiatric treatment at VA facilities.  During a November 2008 VA examination the Veteran reported symptoms of anxiety, hyperarousal, nightmares, intrusive thoughts, disrupted sleep, panic attacks, and some cognitive difficulty with memory.  He also reported olfactory re-experiencing of symptoms particularly when exposed to gunpowder, fresh earth, or blood.  He described engaging in isolative behavior, but also reported being married to his second wife for over 20 years and having an outside friendship.  Psychological testing revealed mild depression and moderate difficulty with intrusive and avoidance symptoms typically associated with PTSD.  The Veteran fell above the cutoff for a diagnosis of PTSD in World War II veterans.  The examiner concluded that the symptoms were re-experiencing, avoidance and arousal and that the symptoms had varied in degree over the years and had increased over the past two to three years.  The examiner opined that the symptoms were moderate in intensity and occurred daily without treatment.  The examiner opined the Veteran's PTSD symptoms would impact the productivity and efficiency of any employment but would not render him totally unemployable. 

During the September 2009 VA examination the Veteran reported symptoms of olfactory re-experiencing, nightmares, sleep disturbance, hypervigilance and hyperarousal.  The Veteran described increased nightmares and intrusive thoughts but felt that the hypervigilance, arousal, panic and other anxiety symptoms were slightly improved due to medication.  He explained that he avoided psychotherapy as he did not want to talk or think about his wartime experiences; he also avoided membership to military related organizations.  There were no periods of remission and no inappropriate or reckless behavior.  He reported being estranged from his four children but that he still lived with his second wife of 25 years.  The examiner noted that the Veteran's judgment and insight were fair to good.  The Veteran denied both suicidal and homicidal ideation.  No inappropriate behavior was observed.  He showed no impairment of speech, and he was pleasant and cooperative.  The examiner concluded the Veteran continued to experience symptoms consistent with moderate posttraumatic stress disorder which remained unchanged in overall severity.  The Veteran was able to work one day per week from home suggesting his capacity for adjustment to fluctuations in symptom severity and frequency remained intact, and he was continuing to function well and was largely independent.  Taken together, the examiner noted the amelioration of some symptoms and exacerbation of others which suggested that the overall severity of the PTSD was unchanged and was moderate in intensity.  Symptoms impacted productivity and efficiency of any employment but would not render the Veteran totally unemployable. 

During the October 2011 VA examination the Veteran reported anxiety, arousal, avoidance, nightmares, sleep disruption, intrusive thoughts, olfactory re-experiencing, and depression.  The Veteran described some decreased interest in and pleasure from activities he used to enjoy, such as antique cars.  He continued to enjoy art and art restoration.  He described feelings of worthlessness and hopelessness, irritability, and some visual hallucinations as he felt his house was haunted.  He indicated he was not close to his children.  He was married and described socializing with one other couple who also enjoyed art.  The examiner indicated that although the Veteran was fully retired from art restoration due to lack of business, it did not appear that the symptoms of PTSD significantly affected the quality or quantity of his work.  While there was an amelioration of some symptoms and exacerbation of others between the two prior VA examinations, the severity of the disorder was largely unchanged.  The examiner indicated the symptoms were moderate in intensity and occurred daily without medication.  While the Veteran reported increased irritability and arousal, the examiner opined that despite lack of treatment, the Veteran's symptoms had not worsened to the point of requiring psychiatric admission.  The examiner opined that the Veteran's symptoms did not cause suicidal thoughts or behavior.  There was no evidence of auditory or visual hallucinations.  The examiner concluded that the Veteran was fully employable from a PTSD standpoint as he could tolerate schedule requirements, stress, and interpersonal interactions required to maintain gainful employment.  The examiner noted that the Veteran found work enjoyable and rewarding, and opined that he was not working due to his advanced age and not an inability to work. 

On all three examinations the Veteran indicated he could perform self-care activities and that he generally functioned independently.  He consistently denied suicidal ideation.  Mental status examinations on all three dates reflected he was appropriately dressed and groomed.  He was consistently oriented in all spheres but had some difficulty recalling specific dates in the past.  Speech was consistently articulate, and thoughts were logical and coherent.  His judgment and insight were described as fair, although two examiners noted the Veteran's possession of a loaded gun could indicate recklessness.  There was no evidence of delusion.  The global assessment of functioning score at each of the three examinations was 55.

The global assessment of functioning score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  See DSM-IV at 33; Carpenter v. Brown, 8 Vet. App. 240 (1995).  According to DSM-IV, a global assessment of functioning score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  

VA outpatient treatment records from October 2008 through October 2011 reflect the Veteran reported nightmares, poor sleep, intrusive thoughts, olfactory re-experiencing, depression and panic attacks.  During this period, he had significant avoidance of things that would make him talk or think about his service.  The Veteran consistently reported having a good relationship with his wife although he indicated that he had few friends and generally described himself as isolated.  The Veteran denied suicidal thoughts or plan, hallucinations, and delusions.  The Veteran showed no evidence of impaired thought, and his speech was described as coherent and relevant.  The assessments during this period indicated moderate PTSD and global assessment of functioning scores of 55 were assigned. 

Evaluating the evidence in light of the pertinent rating criteria demonstrates that an evaluation in excess of 50 percent for PTSD is not warranted at any time between October 16, 2008 and October 31, 2011.  

The Veteran's symptoms from his PTSD were consistently described as moderate.    Additionally, global assessment of functioning scores of 55 that were assigned during this time reflect not more than moderate symptoms.  Considering the global assessment of functioning scores in light of the symptoms noted to exist from October 16, 2008 to November 31, 2011, the Veteran's PTSD symptoms are best contemplated by the criteria for the 50 percent rating.

During the term addressed in this decision the Veteran's symptoms were not so frequent and disabling as to result in occupational and social impairment with deficiencies in most areas.  Although there was some social impairment evidenced by his isolation and relationship mainly with his wife and brother, his PTSD was noted to not have a significant effect on his employment.  As noted above, the examiners noted that the PTSD symptoms would have an impact on work but would not significantly affect the quality or quantity of work or render the Veteran unemployable.  The Veteran consistently denied suicidal ideation, and he was always able to perform activities of daily living indicating he could function independently.  Although there was some impairment in judgment, specifically illustrated by his keeping a loaded gun for protection, his thinking was coherent and logical.  He did not have impaired impulse control or neglected personal appearance or hygiene. 

In sum, the preponderance of the evidence shows that the Veteran's PTSD from October 16, 2008 to October 31, 2011, was one of a moderate disability.  As such, the record preponderates against entitlement to a 70-percent evaluation during this period.  

The Board is aware that an extraschedular rating is a component of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extraschedular rating is warranted include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1).  In the present case, the Board finds no evidence that the Veteran's service-connected posttraumatic stress disorder presents such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  

The criteria pertaining to PTSD in the Rating Schedule focus on the affect the symptoms have on the Veteran's occupational and social functioning.  As discussed above, such symptomatology and functioning have been taken into account when assigning the 70 percent evaluation.  Thus, it appears that the schedular criteria adequately compensate for any loss in earning capacity, and referral for extraschedular consideration is not warranted.  Id. 



ORDER

Entitlement to an evaluation in excess of 50 percent for PTSD from October 16, 2008 to October 31, 2011, is denied.


REMAND

VA treatment records dated after the October 2011 VA examination suggest that the symptoms due to the Veteran's posttraumatic stress disorder have increased in severity.

In an April 2014 Memorandum Decision, the Court noted that VA treatment notes from June and July 2012 indicate that the Veteran's symptoms worsened.  The Court noted that the June 2012 treatment note reported that the Veteran appeared to have had an increase in his PTSD symptoms including anxiety, intrusive memories, arousal and dissociative symptoms.  The Court also noted that the June/July 2012 VA examiner found the Veteran's PTSD disorder to be "severe" and assigned a global assessment of functioning score of 50.  The Court noted that the July 2012 treatment note was seemingly identical to the June 2012 treatment note and once again recorded the Veteran's PTSD disorder as "severe" and assigned a global assessment of functioning score of 50.  The Court noted that although the Board discussed the June and July 2012 treatment notes in its January 2013 decision, it appeared to have overlooked their significance and that the Board was misguided in its statement that, "Although the intensity of the individual symptoms varied, [the Veteran's PTSD] has almost always been described as moderate in nature."      

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his PTSD since October 31, 2011, that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records, including VA outpatient treatment records from Pittsburgh Healthcare System for PTSD dating since November 1, 2011, should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, the Veteran should be afforded a VA psychiatric examination.  The psychiatrist is to be provided access to the claims folder, a copy of this remand, as well as the appellant's Virtual VA and VBMS files.  The examiner must specify in the report that the claims file and Virtual VA and VBMS records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  In accordance with the latest worksheets for posttraumatic stress disorder, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and severity of disability.  A complete rationale for any opinions expressed must be provided. 

3.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the above development requested has been completed, the examination report should be reviewed to ensure that they are in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiners documented their consideration of Virtual VA.  If any report is deficient in any manner, corrective procedures must be implemented at once.

5.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


